In a proceeding pursuant to article 78 of the Civil Practice Act to review the determination of the State Liquor Authority in refusing to renew a restaurant liquor license, petitioner appeals from an order denying’ the application and dismissing' the proceeding. Order unanimously affirmed, with $50 costs and disbursements. The Authority’s findings that the premises were disorderly and that alcoholic beverages had been sold to a minor while intoxicated were sustained by substantial evidence. While some of the proof consisted of unsworn statements and reports and was hearsay, the evidence was admitted without objection and so could be considered by the Authority. (Cf. Flora V. Garbean, 38 N. Y. Ill; People ex rol. McLaughlin v. Board of Police Comrs., 174 N. Y. 450, 456; Matter of Whalen v. Gorsi, 279 App. Div. 1113.) Present — Nolan, P. J., Carswell, Wenzel, MaeCfate and Schmidt, JJ.